Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 19, 2018

                                      No. 04-18-00258-CV

               THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS
                     ($38,400.00) UNITED STATES CURRENCY,
                                      Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00346
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On April 23, 2018, appellant, Wesley Jacob Sosa, filed a notice of appeal, stating he is
appealing “the decision made on Civil Suit #2016CI00346, on April 29, 2018.” Thereafter, on
May 11, 2018, Sosa filed a “Motion for New Trial, Motion for Reinstatement under T.R.C.P.
165(a), Motion for Appointment of Counsel.” In his motion, Sosa requests we reconsider the
trial court’s order, provide him with a copy of the appellate record, and appoint him counsel to
assist him with his appeal.

        On May 24, 2018, a copy of the clerk’s record was filed. A review of the clerk’s record
indicates this is a forfeiture proceeding in which the State filed an Original Notice of Seizure and
Intended Forfeiture of Thirty-Eight Thousand Four Hundred Dollars ($38,400.00) United States
Currency against Sosa on January 8 ,2018. The notice was supported by an affidavit from the
officer who seized the money from Sosa on December 10, 2015. Thereafter, the State filed a
motion for summary judgment, arguing the evidence conclusively established the money seized
was contraband and thus, subject to forfeiture. The trial court agreed, granting summary
judgment in favor of the State on March 29, 2018. Sosa appears to be appealing this order.

        A forfeiture proceeding, as in this case, is a civil proceeding. See $1,608.00 In U.S.
Currency v. State, No. 06-14-00084-CV, 2015 WL 1448675, at *1 (Tex. App.—Texarkana Mar.
31, 2015, no pet.) (mem. op.) (citing Turner v. Rogers, 131 S. Ct. 2507, 2516 (2011); Strickland
v. Washington, 466 U.S. 668, 684–88 (1984)). This is because the State’s right to bring a
forfeiture case against a person exists by the way of Texas statute – not by virtue of the U.S.
Constitution. Id. (citing $800.00 in U.S. Currency v. State, No. 06–05–00068–CV, 2005 WL
3108486, at *3 (Tex. App.–Texarkana Nov. 22, 2005, no pet.) (mem.op.)).

       Thus, based on the foregoing, we DENY Sosa’s request for appointment of counsel.
With regard to Sosa’s request for a copy of the appellate record, we GRANT Sosa’s request. As
to Sosa’s request to reconsider the trial court’s ruling, Sosa is advised that such request will be
considered with the merits of this appeal.

         Sosa is further advised that a copy of his appellate brief that complies with Rules 9.4, 9.5,
and 38.1 of the Texas Rules of Appellate Procedure is due on or before July 18, 2018. See TEX.
R. APP. P. 9.4 (outlining form requirement for documents filed in appellate court); id. R. 9.5
(outlining service requirements for documents filed in appellate court); id. R. 38.1 (outlining
requirements for appellant’s brief); id. R. 38.6 (requiring appellant’s brief to be filed within
thirty days after appellate record filed). Should Sosa need more time to file his brief, Sosa is
advised to file a motion requesting an extension of time. See id. R. 10.5(b)(2) (outlining
requirements for motion to extend time); id. R. 38.6(d) (stating appellate court may extend time
for filing brief upon receipt of motion to extend time).

       We further order the clerk of this court to serve a copy of this order on appellant, the
attorney for the State, and the clerk of the trial court.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court